DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 20060152707 A1) in view of Sieracki (US 20170082530 A1).
With regards to claims 1, 7, 16, 17, and 20, Kanda discloses a biological analysis system (Fig. 1) comprising: a sample area 2; a first laser radiation source 6; a second laser radiation source 7; a first spectrometer 25; a second spectrometer 31; a first beam path 9, directed from the first laser radiation source onto the sample area, wherein the fluorescence radiation emitted from a sample within the sample area by excitation by the first laser radiation source is collected and fed to the first spectrometer for spectral evaluation [0032]; a second beam path 13, directed from the second laser 
With regards to claim 2, Kanda discloses wherein the emission wavelength of the first laser radiation source is between 480 nm and 500 nm [0025].
With regards to claim 3, Kanda discloses wherein the emission wavelength of the second laser radiation source is between 550 nm and 570 nm [0025].
With regards to claim 4, Kanda discloses wherein the database 105 of the means 24 for automatic species analysis contains additional determination keys 109, 110 for species analysis [0055].
With regards to claims 5 and 11, Kanda in view of Sieracki teach a camera according to claim 1 including storing images and further wherein Kanda further discloses a means 105 for archiving the results of the spectral evaluation of the first spectrometer and the second spectrometer [0054].

With regards to claims 8-10, Kanda in view of Sieracki does not specify the claimed steps of division, differentiation, and biovolume determination steps as claimed. Nevertheless, such steps would have been known and considered obvious since Kanda [0044-0056] and Sieracki [0022-0030] both teach various methods of sorting and classifying. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kanda and Sieracki with the claimed steps in order efficiently identify and quantify particular samples of interest.
With regards to claims 13-15, 18, and 19, Kanda in view of Sieracki teach the method according to claim 7, but does not specify the claimed methods. However, it is noted that such steps were generally known and considered an obvious matter of design choice depending upon the particular sample of interest. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kanda with the claimed methods in order to analyze a desired pollen or phytoplankton sample.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884